DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:  Claims 1, 11, and 12 recite, inter alia, “wherein the first end face is located closer, than the second end face, to the first fixing member (roller, in claim 12), in a state where the second printing process is being executed”. This recitation appears cumbersome to read and could be improved. For example, wherein the first end face is located closer to the first fixing member (roller) than the second end face, in a state where the second printing process is being executed.   Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0274518 to Akatsuka.
Akatsuka teaches:
(claim 1)	An image forming apparatus comprising: 
a first fixing member including a roller (66); 
a second fixing member (76) configured to nip a sheet (130) in combination with the first fixing member, 
the second fixing member including: 
an endless belt (72); 
a first nip forming member (110) and a second nip forming member (104) which are each configured to nip the endless belt in combination with the first fixing member to form a nip region (102) in which the sheet is nipped between the endless belt and the roller, the first nip forming member having a first end face that faces the first fixing member, and the second nip forming member having a second end face that faces the first fixing member; and 
a single holder (100) configured to support the first nip forming member and the second nip forming member in such a manner that the first nip forming member and the second nip forming member are moved together; [0030, 0050]
a heater (86) that heats the first fixing member or the second fixing member; 
a guide (154) configured to support the holder in a manner that permits the first nip forming member and the second nip forming member supported by the holder to move with respect to the first fixing member in a predetermined direction toward or away from the first fixing member; (0041)
a spring (152) configured to bias the second fixing member toward the first fixing member; 
a cam (160) configured to move the second fixing member in the predetermined direction; and
a controller (inherent), 
wherein the controller is capable of executing: 
a first printing process in which printing is performed with the holder located in a position where both of the first nip forming member and the second nip forming member nip the endless belt in combination with the first fixing member, and (FIG.7A)
a second printing process in which printing is performed with the holder located in a position where the first nip forming member nips the endless belt in combination with the first fixing member, but the second nip forming member does not nip the endless belt in combination with the first fixing member (FIG.7B), and 
wherein the first end face is located closer, than the second end face, to the first fixing member, in a state where the second printing process is being executed [0049].
(claim 2)	wherein, in the first printing process, a biasing force of the spring is exerted on the first nip forming member and the second nip forming member, and wherein, in the second printing process, the biasing force of the spring is not exerted on the first nip forming member and the second nip forming member [0048-0049];
(claim 3)	further comprising a frame (148+154) configured to support ends of the first fixing member, in an axial direction of the first fixing member, wherein the frame includes a groove as the guide, the groove being elongate in the predetermined direction [0044-0046]; 
(claim 4)	further comprising an arm (142) configured to be rotatable, and biased by the spring to press the second fixing member against the first fixing member;
(claim 5)	wherein the cam is configured such that: in a state in which the cam is not in contact with the arm (FIG.7A), the second fixing member is located in a position where both of the first nip forming member and the second nip forming member nip the endless belt in combination with the first fixing member [0048], and in a state in which the cam is in contact with the arm (FIG.7B), the second fixing member is located in a position where the first nip forming member nips the endless belt in combination with the first fixing member, but the second nip forming member does not nip the endless belt in combination with the first fixing member [0049];  
(claim 6)	wherein the controller is configured to: keep the cam from contacting the arm during execution of the first printing process, and bring the cam into contact with the arm during execution of the second printing process [0053-0054];
(claim 7)	wherein the first nip forming member is located upstream of the second nip forming member in a direction of conveyance of the sheet (FIG.2);
(claim 8)	wherein the first nip forming member is softer than the second nip forming member [0053]; and
(claim 9)	wherein the first nip forming member is located apart from the second nip forming member in a direction of conveyance of the sheet (FIG.7).  
	Regarding claim 11, Akatsuka teaches the claimed method, since it has been held that when the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).

Claim(s) 12-13 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0205924 to Fujimoto.
Fujimoto teaches:
(claim 12)	An image forming apparatus including a fixing device, the fixing device comprising: 
a roller (7); 
an endless belt (2); 
a first pad (4) having a first end face that faces the roller, and configured to nip the endless belt in combination with the roller; 
a second pad (5) having a second end face that faces the roller, and configured to nip the endless belt in combination with the roller; 
a single holder (6) configured to support the first pad and the second pad in such a manner that first pad and the second pad are moved together; 
a heater (7); 
a guide (8) configured to support the holder in a manner that permits the first pad and the second pad supported by the holder to move with respect to the roller in a predetermined direction toward or away from the roller; a spring configured to bias the holder toward the roller; and 
a cam (9) configured to move the holder in the predetermined direction; 
wherein the image forming apparatus is capable of executing: 
a first printing process in which printing is performed with the holder located in a position where both of the first pad and the second pad nip the endless belt in combination with the roller, and 
a second printing process in which printing is performed with the holder located in a position where the first pad nips the endless belt in combination with the first fixing member, but the second pad does not nip the endless belt in combination with the first fixing member [0066], and  
wherein the first end face is located closer, than the second end face, to the roller, in a state where the second printing process is being executed (FIG.10);
(claim 13)	wherein, in the first printing process, a biasing force of the spring is exerted on the first pad and the second pad, and wherein, in the second printing process, the biasing force of the spring is not exerted on the first pad and the second pad [0068-0070]; 
(claim 15)	wherein the fixing device further comprises an arm (8) configured to be rotatable, the arm being biased by the spring to press the holder against the roller;  
(claim 16)	The image forming apparatus according to claim 15, wherein the cam is configured such that: in a state in which the cam is not in contact with the arm (FIG.7A), the holder is located in a position where both of the first pad and the second pad nip the endless belt in combination with the roller, and in a state in which the cam is in contact with the arm (FIG.7B), the holder is located in a position where the first pad nips the endless belt in combination with the roller, but the second pad does not nip the endless belt in combination with the roller.  
(claim 17)	The image forming apparatus according to claim 16, wherein the first printing process is performed in a state where the cam is not in contact with the arm, and wherein the second printing process is performed in a state where the cam is in contact with the arm [0053-0055]; 
(claim 18)	wherein the first pad is located upstream of the second pad in a direction of conveyance of a sheet (FIG.2);  
(claim 19)	wherein the first pad is softer than the second pad [0050]; and
(claim 20)	wherein the first pad is located apart from the second pad in a direction of conveyance of a sheet (FIG.2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0274518 to Akatsuka, as applied to claim 1 above, and further in view of US 2008/0205924 to Fujimoto.
Regarding claim 10, Akatsuka teaches the image forming apparatus according to claim 1, but does not disclose executing the first printing process and the second printing process according to type of sheet.
Fujimoto discloses wherein the controller is configured to: execute the first printing process if a type of sheet for printing is plain paper, and execute the second printing process if the type of sheet for printing is envelope [0066], wherein the  first printing process is performed with both a first pad and a second pad nipping an endless belt in combination with a roller, and the second printing process is performed with the first pad nipping the endless belt in combination with the roller, but the second pad does not nip the endless belt.
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to apply the teachings of Akatsuka to switch between pressing states   according to the type of sheet, as taught by Fujimoto, as to improve fixability and conveyability of the sheet, e.g., preventing wrinkling. 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0205924 to Fujimoto, as applied to claim 12 above, and further in view of US 2016/0274518 to Akatsuka.
Regarding claim 14, Fujimoto teaches the image forming apparatus according to claim 12, wherein the fixing device further comprises a frame configured to support ends of the roller, but does not suggest the frame including a groove.
Akatsuka discloses a fixing device comprising a frame configured to support ends of the roller, and wherein the frame includes a groove (see Fig.7A) configured to support a retaining member (100, holder) in a manner that permits a pressing member (110, first pad) and pressing-area-forming portion (104, second pad) supported by the retaining member to move with respect to a heating roller (66) in a predetermined direction toward or away from the roller.
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to further configure the apparatus of Fijimoto such that the frame includes a groove as the guide, the groove being elongate in the predetermined direction, for at least the purpose of supporting retaining member 6 in a slidable fashion (compare figures 7 & 8 of Fujimoto).

Response to Arguments
Applicant’s arguments, see page 12, filed 10/13/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly identified prior art references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arlene Heredia/Primary Examiner, Art Unit 2852